Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1, 3-5, 8-12, 14-16 and 19-20 are allowed
	Claims 2, 6-7, 13 and 17-18 stand cancelled
	Claim dependency has been amended to represent Claims 3-5, 8 and 10 depending from Claim 1 and Claims 14-16 and 19 depending from Claim 12
	The application is subject to Terminal Disclaimers filed Aug.10, 2022, to the issued patents US 10,462,488 and US 10,965,956	
Reasons for Allowance
3.	The Applicant’s amendment overcomes the obviousness rejection based on the most representative prior arts of reference to Feng Zou et al., (hereinafter Zou) (US 2017/0332095) with a priority under Prov. Appl. 62/337,301 Filed May 16, 2016 and of Yi-Wen Chen et al., (hereinafter Chen) (US 2018/0359483). 
	Zou describes using motion information to perform prediction and decoding9 butApplication No. 16/549,421 fails to teach or suggest about storing the minimum size CTU in a line buffer and while Chen discloses storing the CTU in a line buffer, their combination does not obviate the claimed matter wherein, in response to a determination that the current block is located at the top of the first CTU, obtaining from a line buffer storing the motion vectors of minimum-size blocks at bottom locations in a CTU row of the second CTU, one or more motion vectors of specific minimum-size blocks, and in response to a determination that the current block is not located at the top of the first CTU, obtaining motion information that is not included in the line buffer for decoding the video data.
	A new search has been conducted and revealing the prior arts below with the following analysis;
	Zhi-Yi Lin et al., (US 2019/0327482) in lieu of Prov. App. No. 62/661,665 and 62/687,291, discloses a video coder implementing affine prediction through deriving the control point motion vectors and deriving a set of motion compensation motion vectors for a set of sub-blocks neighboring the current block, and performing the prediction of the current block from a first neighboring reference block and a second reference block not a neighboring block, within the same region of the current block, thus not being indicative of the claimed matter revealed above. 
	Minhua Zhou (US 2020/0007877) in lieu of Prov. App. No. 62/690,583 and 62/694,643, applies a merge mode to the affine transform by using motion vectors stored in a line buffer for predicting a second CTU neighboring a first CTU in order to derive the control points used in the affine transform for coding the first CTU and wherein a particular embodiment, one or more PUs are located at top of the first CTU, or not, while deriving the control points is based on applying an offset between the sample position of the first PU and sample position of a second or more PUs, hence not teaching the amended claim matter.
It is concluded that none of the prior arts of reference searched, disclose or teach the amended claimed matter prior to the invention’s effective filing date.
Conclusion
4.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/